                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


RYAN KING,

                       Plaintiff,

               v.                                            Case No. 18-C-744

MELISSA GONZALEZ,
DOUGLAS WEARING,
JOHN DOE, Deputy 1 at Racine County Jail,
JANE DOE, Nurse 4 and 5 at Racine County Jail,
JOHN DOE, Ear Plug Maker at Racine County Jail,
WHEATON FRANCISCAN HOSPITAL, and
JOHN DOE, Doctor 2 at Wheaton Franciscan Hospital,

                       Defendants.


                                     PROTECTIVE ORDER


       On June 17, 2020, the court granted Plaintiff Ryan King’s motion to recruit counsel in this

prisoner civil rights action. Dkt. No. 49. The Eastern District of Wisconsin Bar Association

(EDWBA) has established a pilot program intended to assist the court in the recruitment process.

Under the pilot program, volunteer lawyers review and discuss cases which they then present to

attorneys who have expressed a willingness to represent indigent prisoners in such cases. The

attorneys who participate in the process are concerned that any mental impressions, conclusions,

opinions or legal theories that may be generated during the recruitment process might be subject

to future discovery by a party even if they are not provided to pro bono counsel. While the prospect

of attorneys for defendant correctional officers or other jail/prison staff seeking the views of

volunteer attorneys reviewing a case for such a purpose seems exceedingly remote, the court is




         Case 2:18-cv-00744-WCG Filed 12/01/20 Page 1 of 2 Document 52
advised that entry of a protective order to prevent such an occurrence is necessary for participation

in the program.

       Accordingly, finding good cause under Federal Rule of Civil Procedure 26(c) and Civil

Local Rule 26(e),

       IT IS THEREFORE ORDERED that all mental impressions, conclusions, opinions, or

legal theories generated by the EDWBA volunteer lawyers working on the recruitment process for

this case (as well as paralegals, other administrative staff or law students working under the

direction of the lawyers), including those provided to pro bono counsel as part of the recruitment

process, are confidential attorney work-product and are not subject to discovery in this case (or in

any other case involving the same plaintiff).        To encourage full and frank discussion, all

communications during the recruitment process, oral and written, are strictly confidential,

regardless of whether the recruitment is successful in securing pro bono counsel.

       Within thirty days of the referral to the EDWBA, and regularly thereafter, the volunteer

attorneys will provide to the court a confidential update regarding the status of the EDWBA’s

recruitment efforts. The update may be provided by email to chambers. The court will issue a

further order to the parties regarding the outcome of the EDWBA’s recruitment efforts, and

Plaintiff will be provided the opportunity to consent to any recruited pro bono counsel.

       Dated at Green Bay, Wisconsin this 1st day of December, 2020.

                                                      s/ William C. Griesbach
                                                      William C. Griesbach
                                                      United States District Judge




                                                 2

         Case 2:18-cv-00744-WCG Filed 12/01/20 Page 2 of 2 Document 52
